Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It should be noted that claims 30 and 31 are listed as “new” in the claim set but were in the previous claim set dated 12/2/2020.  Applicant should properly identify claims 30 and 31 going forward.Claims 12-13, 26-27 were previously withdrawn and claim 20 is cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11, 14-25, 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minta et al. (US PG Pub 20090217701), hereinafter referred to as Minta and further in view of Minta et al. (US PG Pub 20100186445), hereinafter referred to as Stone and Minta et al. (US Patent No. 6378330), hereinafter referred to as Bowen and further in view of Dubar (US Patent No. 6446465), hereinafter .
With respect to claim 1, Minta teaches (Figure 5) a method for liquefying a feed gas stream rich in methane using a first heat exchanger zone (59) and a second heat exchanger zone (56), where the method comprises:
(a)    providing the feed gas stream at a pressure less than 1,200 psia (feed gas 10 stream at a pressure of less than 1200 psia, paragraph 25 which would be understood to be the same pressure as in Figure 5);
(b)    providing a refrigerant stream (the stream from 14a)
(c)    mixing the feed gas stream with the refrigerant stream to form a second gas stream (14a stream mixes into the stream from 33), (d)    compressing the feed gas stream to a pressure of at least 1,500 psia to form a compressed second as stream (the feed can be compressed to only 1500 psia, paragraph 43)
(e)    cooling the compressed  gas stream by indirect heat exchange with air or water to form a compressed, cooled second gas stream (the compressed stream is cooled in 33 as an after cooler which uses water, paragraph 24)
(f)    directing the compressed, cooled second gas stream to a second heat exchanger zone, to additionally cool the compressed, cooled second gas stream, thereby producing a compressed, additionally cooled second gas stream (the combined and compressed stream is cooled in heat exchanger area 56, paragraph 35);
(g)    expanding the compressed, additionally cooled second gas stream in at least one work producing expander to a pressure no greater than the pressure to which the second gas stream was compressed, to thereby form an expanded, cooled second gas stream (the cooled and compressed stream is eventually expanded in turbine 35 which can be a hydraulic turbine and thus would generate work, paragraph 40, and as the stream is at 1500 psia expansion would drop it below that);
(h)    separating the expanded, cooled second gas stream into a first expanded refrigerant stream and a chilled gas stream (stream 10b is separated into 11d and not 11d);

(j)    passing the second expanded refrigerant stream through the first heat exchanger zone to form a first warm refrigerant stream (13d form 105 is used to cool 59, paragraph 45)
(k)    passing the chilled gas stream through the first heat exchanger zone to cool at least part of the chilled gas stream by indirect heat exchange with the second expanded refrigerant stream, thereby forming a liquefied gas stream (the non-split stream of expanded cooled gas is cooled in 59 producing stream 10c which produces a sub-cooled and thus liquefied stream, paragraph 40)
(l)    directing the first warm refrigerant stream to the second heat exchanger zone to cool by indirect heat exchange the compressed, cooled second gas stream, thereby forming a second warm refrigerant stream (13d is seen to pass ultimately through 56 where it would provide cooling, paragraph 45)
(m)    compressing the second warm refrigerant stream to produce the refrigerant stream (13d after cooling is compressed in 95, paragraph 46), wherein each of the first and second heat exchanger zones comprises one heat exchanger (there is one heat exchanger for each).

Minta does not teach that the refrigerant stream is at near same pressure as the feed gas stream such that the refrigerant stream and the feed gas stream are mixed to form the second stream and then compressed to form the compressed second gas stream.
Stone teaches (Figure 1) that the expanded return side refrigerant stream (14-14b) is compressed and then mixed upstream of the initial compression of the feed stream (paragraph 27).

Therefore it would have been obvious to a person having ordinary skill in the art to have instead of compression the return stream to a higher pressure and mixing the return stream downstream of the compression of the feed stream as in Minta to have based on Stone mixed the compressed return stream upstream of the feed compression since it has been said that a rearrangement of parts where the modification would not change the operation of the device is obvious, where in Minta, providing the mixing 

Minta teaches cooling the compressed gas stream (33) but does not teach explicitly that the cooler is ambient or that the second heat exchanger zone cools to below ambient.  It should be noted that examiner considers it well known in the art and obvious that this would have been an ambient cooler and that the second heat exchange would cool to below ambient but this is not explicit in Minta.

Stone teaches that the after cooler after compression is an ambient cooler which allows cooling without the need for compression (Paragraph 17).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Stone provided the water or air cooler of Minta as an ambient cooler so that cooling could be achieved without the need for compression of the refrigerant which would provide an energy savings.  Thus as the water and air coolers are ambient coolers, this would show that further heat exchange would be to below ambient.  Additionally, evidence of this can be seen in Bowen which teaches a similar system to that of Minta where after the first heat exchanger, which would be at least equivalent to the second heat exchanger zone the temperature is well below ambient (see stream 117, Table, Figure 3).

Minta does not teach the stream (13d) of expanded refrigerant is leaves the heat exchanger (59) such that the first warm refrigerant stream has a temperature that is cooler, by at least 5 °F, than the highest fluid temperature within the first heat exchanger zone.

Bowen teaches that a return stream (142) has a temperature that is 5 degrees cooler (-75 F) than the stream being cooled as it enters (120 at -70F) (table, Figure 3).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Bowen to have had the stream (13d after 59 or 58) of Minta to be 5F cooler than the stream entering the heat exchanger (the stream entering 58 or 59 to be cooled) whereby providing the stream at a cooler temperature leaving the heat exchanger than the stream entering the heat exchanger would occur by providing the stream prior to heat exchange with more cooling energy than needed to ensure that proper cooling would occur in the heat exchanger and downstream in further heat exchange.

Minta does not teach the expansion (35) of the cooled gas stream is to less than 2000 psia.

Stone teaches that the expansion of the feed gas stream in the initial expansion is to between 50 and 450 psia (clm5).
Therefore it would have been obvious to a person having ordinary skill in the at the time the invention was filed to have expanded the stream (in expander 35) of Minta based on the teaching of Stone to between 50 and 450 psia since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing such a reduction in pressure would provide massive cooling to the stream thus reducing the amount of refrigeration needed both up and downstream. 

Minta does not teach wherein the heat exchanger of the first heat exchanger zone is of a different type than the heat exchanger of the second heat exchanger zone.

Dubar teaches that a pre-cooling heat exchanger (150) can be made of a coil wound heat exchanger and that a further heat exchanger (153) downstream is made of a platefin heat exchanger (Column 1, lines 25-45) but that it would be desired to use a less expensive type of heat exchanger such that that including a printed heat exchanger (Column 4, lines 37-40).



Minta does not teach wherein the heat exchanger of the second heat exchanger zone exchanges heat between no more than two streams.

Darde teaches in a heat exchange system which uses three stages of heat exchanger (E4, E1, E2, Paragraph 35-37) that the second stage of heat exchange (E1) can be achieved with only the use of a return stream (17) formed of a portion of the expanded feed stream (stream 5 cooled in E1 and expanded in 9, paragraph 31, paragraph 39).

Therefore it would have been obvious to have provided a heat exchanger before the heat exchanger (56) or in place of the heat exchanger (56) based on the teaching of Darde which only uses the energy of the recycle stream (134d) of Minta for cooling since it has been shown that combining prior art elements to yield predictable results is obvious whereby it is shown by Darde that pre-cooling can be achieved through the use of a single recycle stream (and thus heat exchange only between the feed and the recycle) whereby the configuration of heat exchange for a pre-cooling system is known and thus having a heat exchanger which only cools feed using only a single recycle stream would have been obvious to optimize the heat exchange relationship between the feed stream and the recycle stream based on known configurations such as that in Darde.  This would result in the heat exchangers (57-59 or 




With respect to claim 2, Minta teaches wherein the second gas stream is compressed to a pressure of at least 2,800 psia (the pressure can be as high as 3000 psia).

With respect to claim 3, Minta teaches wherein the second gas stream is compressed to a pressure equal to or greater than 2,000 psia and equal to or less than 3,500 psia (the pressure can be to 2000 psia after compression, paragraph 41).

With respect to claim 4, Minta does the wherein the second gas stream is compressed in at least two serially arranged compressors to a pressure of at least 1,500 psia.

However this is a mere duplication of parts whereby it has been shown to be obvious that a mere duplication of parts has no patentable significance unless a new and unexpected result is produce (MPEP 2144.04) whereby it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have used two compression arranged in series as opposed to a single compressor whereby using two compressors would have been obvious based on what is needed for the system if it would be easier based on space, size or cost available to use two compressors to achieve the amount of compression needed as opposed to one.

With respect to claim 5, Minta does not teach wherein at least one of the at least two serially arranged compressors is driven solely by the shaft work produced by the at least one work producing expander used to expand the compressed, additionally cooled second gas stream.




With respect to claim 7, Minta as modified teaches wherein the heat exchangers of the second heat exchanger zone comprise printed circuit heat exchangers (they are printed heat exchangers as modified by Dubar).

With respect to claim 8, Minta does not teach wherein the first warm refrigerant stream has a temperature that is cooler, by at least 10 °F, than the highest fluid temperature within the first heat exchanger zone; however, a showing of 5 degrees cooler has already been shown to be obvious in view of Bowen.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have had has the temperature of the refrigerant stream leaving the first heat exchanger zone be at least 10 F cooler than the stream being cooled in the same heat exchange zone entering (which would be the highest temperature) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Minta would not operate differently with the claimed temperatures, as this would provide a larger buffer for the stream being used to cool in the heat exchange zones thus ensuring sufficient refrigeration available. Further, applicant places no criticality on the range claimed, indicating simpyly that “has a temperature 


	
With respect to claim 9, Minta teaches further cooling the liquefied gas stream within the first heat exchanger zone using a subcooling refrigeration cycle, to thereby form a sub-cooled gas stream (the heat exchanger 59 is a sub-cooling heat exchanger, paragraph 40 which subcooling is in part by 16 as the sub-cooling refrigerant, paragraph 39 in an open cycle).

With respect to claim 10, Minta teaches expanding the sub-cooled gas stream in a hydraulic turbine to produce an expanded sub-cooled gas stream (the stream 10c is expanded in a hydraulic turbine 85, paragraph 39).

Minta does not teach the expansion is to a pressure greater than 50 psia to a pressure less than or equal to 450 psia.

Bowen teaches that the final pressure before separation that the natural gas stream is brought to in decompression (172 to form stream 135) is to 415 psia so that the finally produced LNG stream is a PLNG stream (137, Table).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Bowen in the hydraulic turbine of Minta brought the final pressure of the sub-cooled stream to 415 psia so that upon separation a PLNG stream could be formed as the product.

With respect to claim 11, Minta (Figure 5) does not teach wherein the sub-cooling refrigeration cycle comprises a closed loop gas phase refrigeration cycle using nitrogen gas as a refrigerant.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Minta (Figure 11) to have provided the sub-cooling loop including nitrogen as part of the refrigerant with Minta (Figure 5) since it has been shown that combining prior art elements to yield predictable results is obvious whereby also providing the sub-cooling loop so that the sub-cooling of the liquid natural gas stream can be achieved if a reduction in the side stream or return flash stream occurs which would reduce the available refrigerant for liquefying the natural gas providing flexibility to the system.

With respect to claim 14, Minta as modified does not teach compressing the sub-cooling refrigerant stream exiting the first heat exchanger zone; and cooling the sub-cooling refrigerant stream by indirect heat exchange with an ambient temperature air or water and then adding the sub-cooling refrigerant to the feed gas stream.

Minta (Figure 9) teaches that the side draw stream can be split into two streams (the stream which passes through 82 as well) so that two refrigerant streams are formed and then both streams are compressed (unlabeled but same as 90) and cooled (unlabeled but same as 31) against water or air (paragraph 24, paragraph 50).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have split the stream (11d) in two and provided the two streams at different pressures to the heat exchangers of Minta (Figure 5) based on the teaching of Minta (Figure 9) and then to have compressed both streams and cooled them against water before mixing them with the feed stream (as in Figure 5 as modified) since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the streams of refrigerant at different pressures would allow them to provide a more balanced refrigerant stream such that cooling would be able to provide at 

With respect to claim 15, Minta teaches expanding the sub-cooled gas stream to produce an expanded, sub-cooled gas stream, wherein at least a portion of the expanded, sub-cooled gas stream is further expanded and then directed to a separation tank from which liquid natural gas is withdrawn and remaining gaseous vapors are withdrawn as a flash gas stream (the sub-cooled stream passes to turbine 85 and then to surge tank 80 forming flash stream 16 and LNG, paragraph 39).

With respect to claim 16, Minta teaches (Figure 5) system for liquefying a feed gas stream rich in methane, the feed gas stream having a pressure of less than 1,200 psia (feed gas 10 stream at a pressure of less than 1200 psia, paragraph 25 which would be understood to be the same pressure as in Figure 5), the system including a first heat exchanger zone (59) and a second heat exchanger zone (56), the system comprising:
a refrigerant stream having a pressure near the same pressure of the feed gas stream, wherein the refrigerant stream is combined with the feed gas stream to form a combined refrigerant and feed gas stream (the stream from 14a combining with the stream from 25),
a compressor that compresses the feed gas stream to a pressure of at least 1,500 psia, thereby forming a compressed second gas stream (the feed can be compressed to only 1500 psia, paragraph 43 which is in 25);
a cooler that cools the compressed second gas stream by indirect heat exchange with air or water, to thereby form a compressed, cooled second gas stream (the compressed stream is cooled in 33 as an after cooler which uses water, paragraph 24),

at least one work producing expander that expands the compressed, additionally cooled second gas stream to a pressure that is no greater than the pressure to which the second gas stream was compressed, to thereby form an expanded, cooled second gas stream (the cooled and compressed stream is eventually expanded in turbine 35 which can be a hydraulic turbine and thus would generate work, paragraph 40, and as the stream is at 1500 psia expansion would drop it below that);
wherein the expanded, cooled second gas stream is separated into a first expanded refrigerant stream and a chilled gas stream (stream 10b is separated into 11d and not 11d);
an additional at least one work producing expander that expands the first expanded refrigerant stream, thereby producing a second expanded refrigerant stream (11d is expanded in a work expansion device 105, paragraph 45), wherein the second expanded refrigerant stream is passed through the first heat exchanger zone to form a first warm refrigerant stream (13d form 105 is used to cool 59, paragraph 45);
wherein the chilled gas stream is passed through the first heat exchanger zone to cool at least part of the chilled gas stream by indirect heat exchange with the second expanded refrigerant stream, thereby forming a liquefied gas stream (the non-split stream of expanded cooled gas is cooled in 59 producing stream 10c which produces a sub-cooled and thus liquefied stream, paragraph 40);
wherein the first warm refrigerant stream is directed to the second heat exchanger zone to cool by indirect heat exchange the compressed, cooled second gas stream, thereby forming a second warm refrigerant stream (13d is seen to pass ultimately through 56 where it would provide cooling, paragraph 45);
an additional compressor that compresses the second warm refrigerant stream to produce the refrigerant stream (13d after cooling is compressed in 95, paragraph 46),
wherein each of the first and second heat exchangers zones comprises one or more heat exchangers (each comprises a heat exchanger).

Minta does not teach that the refrigerant stream is at near same pressure as the feed gas stream such that the refrigerant stream and the feed gas stream are mixed to form the second stream and then compressed to form the compressed second gas stream.
Stone teaches (Figure 1) that the expanded return side refrigerant stream (14-14b) is compressed and then mixed upstream of the initial compression of the feed stream (paragraph 27).

Therefore it would have been obvious to a person having ordinary skill in the art to have instead of compression the return stream to a higher pressure and mixing the return stream downstream of the compression of the feed stream as in Minta to have based on Stone mixed the compressed return stream upstream of the feed compression since it has been said that a rearrangement of parts where the modification would not change the operation of the device is obvious, where in Minta, providing the mixing upstream as opposed to downstream of the compression would not change the operation of the device but only where in the system the most compression energy was required to bring the feed stream (and recombined portion) to the necessary pressure and thus it would have been obvious to have used the configuration of Stone.

Minta teaches cooling the compressed gas stream (33) but does not teach explicitly that the cooler is ambient.  It should be noted that examiner considers it well known in the art and obvious that this would have been an ambient cooler but this is not explicit in Minta.

Stone teaches that the after cooler after compression is an ambient cooler which allows cooling without the need for compression (Paragraph 17).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Stone provided the water or air cooler of Minta as an ambient cooler so that cooling could be achieved without the need for compression of the refrigerant which would provide an energy savings.  Thus as the water and air coolers are ambient coolers, this 

Minta does not teach the stream (13d) of expanded refrigerant is leaves the heat exchanger (59) such that the first warm refrigerant stream has a temperature that is cooler, by at least 5 °F, than the highest fluid temperature within the first heat exchanger zone.

Bowen teaches that a return stream (142) has a temperature that is 5 degrees cooler (-75 F) than the stream being cooled as it enters (120 at -70F) (table, Figure 3).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Bowen to have had the stream (13d after 59 or 58) of Minta to be 5F cooler than the stream entering the heat exchanger (the stream entering 58 or 59 to be cooled) whereby providing the stream at a cooler temperature leaving the heat exchanger than the stream entering the heat exchanger would occur by providing the stream prior to heat exchange with more cooling energy than needed to ensure that proper cooling would occur in the heat exchanger and downstream in further heat exchange.

Minta does not teach the expansion (35) of the cooled gas stream is to less than 2000 psia.

Stone teaches that the expansion of the feed gas stream in the initial expansion is to between 50 and 450 psia (clm5).
Therefore it would have been obvious to a person having ordinary skill in the at the time the invention was filed to have expanded the stream (in expander 35) of Minta based on the teaching of Stone to between 50 and 450 psia since it has been shown that combining prior art elements to yield 

Minta does not teach wherein the heat exchanger of the first heat exchanger zone is of a different type than the heat exchanger of the second heat exchanger zone.

Dubar teaches that a pre-cooling heat exchanger (150) can be made of a coil wound heat exchanger and that a further heat exchanger (153) downstream is made of a platefin heat exchanger (Column 1, lines 25-45) but that it would be desired to use a less expensive type of heat exchanger such that that including a printed heat exchanger (Column 4, lines 37-40).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Dubar provided heat exchangers of different types for the first heat exchanger and second heat exchanger with the first as a plate heat exchanger and the second as a printed heat exchanger (59 and 56 of Minta) based on the teachings of Dubar since it has been shown that combining prior art elements to yield predictable results is obvious where it can be shown by Dubar that a myriad of heat exchangers can be chosen for the different heat exchangers and that the same heat exchanger need not be used for each heat exchanger zone, where it would be understood that the conditions for consideration would include cost reduction and maximizing efficiency while balancing the cost of each heat exchanger zone.


Minta does not teach wherein the heat exchanger of the second heat exchanger zone exchanges heat between no more than two streams.

Darde teaches in a heat exchange system which uses three stages of heat exchanger (E4, E1, E2, Paragraph 35-37) that the second stage of heat exchange (E1) can be achieved with only the use of 

Therefore it would have been obvious to have provided a heat exchanger before the heat exchanger (56) or in place of the heat exchanger (56) based on the teaching of Darde which only uses the energy of the recycle stream (134d) of Minta for cooling since it has been shown that combining prior art elements to yield predictable results is obvious whereby it is shown by Darde that pre-cooling can be achieved through the use of a single recycle stream (and thus heat exchange only between the feed and the recycle) whereby the configuration of heat exchange for a pre-cooling system is known and thus having a heat exchanger which only cools feed using only a single recycle stream would have been obvious to optimize the heat exchange relationship between the feed stream and the recycle stream based on known configurations such as that in Darde.  This would result in the heat exchangers (57-59 or 56 if it used as well) be the first heat exchanger zone and the heat exchanger zone which only cools with 134 be the second heat exchanger zone).


With respect to claim 17, Minta teaches wherein the second gas stream is compressed to a pressure of at least 2,800 psia (the pressure can be as high as 3000 psia).

With respect to claim 18, Minta teaches wherein the second gas stream is compressed to a pressure equal to or greater than 2,000 psia and equal to or less than 3,500 psia (the pressure can be to 2000 psia after compression, paragraph 41).

With respect to claim 19, Minta does the wherein the second gas stream is compressed in at least two serially arranged compressors to a pressure of at least 1,500 psia.



Further Minta does not teach wherein at least one of the at least two serially arranged compressors is driven solely by the shaft work produced by the at least one work producing expander used to expand the compressed, additionally cooled second gas stream.

Examiner takes official notice that it is old and well known that in order to provide all the driving energy for compression to have utilized a work producing expander (such as the hydraulic turbine in Minta) to drive the compressor and therefore it would have been obvious to a person having ordinary skill in the art at the time the invention to have utilized the expander of Minta to provide all of the energy needed for at least one if not both of the compressors compressing the feed gas of Minta in order to reduce the need for external energy to drive compression within the system.  Applicant has not timely traversed this official notice and as such it is considered admitted prior art.

With respect to claim 21, Minta as modified teaches wherein the heat exchangers of the second heat exchange zone comprise printed circuit heat exchangers (the heat exchanger of the second zone is a printed heat exchanger as modified by Dubar).


With respect to claim 23, Minta teaches wherein the first heat exchanger zone includes a subcooling refrigeration cycle to further cool the liquefied gas stream, to thereby form a sub-cooled gas 

With respect to claim 24, Minta teaches an expander configured to expand the sub-cooled gas stream to produce an expanded, sub-cooled gas stream, and wherein the expander comprises a hydraulic turbine (the stream 10c is expanded in a hydraulic turbine 85, paragraph 39).

Minta does not teach the expansion is to a pressure greater than 50 psia to a pressure less than or equal to 450 psia.

Bowen teaches that the final pressure before separation that the natural gas stream is brought to in decompression (172 to form stream 135) is to 415 psia so that the finally produced LNG stream is a PLNG stream (137, Table).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Bowen in the hydraulic turbine of Minta brought the final pressure of the sub-cooled stream to 415 psia so that upon separation a PLNG stream could be formed as the product.

With respect to claim 25, Minta (Figure 5) does not teach wherein the sub-cooling refrigeration cycle comprises a closed loop gas phase refrigeration cycle using nitrogen gas as a refrigerant.

Minta (Figure 11) teaches that to provide sub-cooling to the system that a sub-cooling loop (6) can be provided which can be made of nitrogen (paragraphs 5 and 30).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Minta (Figure 11) to have provided the sub-cooling loop including nitrogen as part of the refrigerant with Minta (Figure 5) since it has been shown that 

With respect to claim 28, Minta teaches a sub-cooling compressor configured to compress the sub-cooling refrigerant stream exiting the first heat exchanger zone; and an external cooling unit configured to cool the sub-cooling refrigerant stream by indirect heat exchange with an ambient temperature air or water.
Minta (Figure 9) teaches that the side draw stream can be split into two streams (the stream which passes through 82 as well) so that two refrigerant streams are formed and then both streams are compressed (unlabeled but same as 90) and cooled (unlabeled but same as 31) against water or air (paragraph 24, paragraph 50).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have split the stream (11d) in two and provided the two streams at different pressures to the heat exchangers of Minta (Figure 5) based on the teaching of Minta (Figure 9) and then to have compressed both streams and cooled them against water before mixing them with the feed stream (as in Figure 5 as modified) since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the streams of refrigerant at different pressures would allow them to provide a more balanced refrigerant stream such that cooling would be able to provide at varying pressure levels of refrigerants through the different stages of cooling.  Further while the cooling in the cooler (31 and equivalent) of Minta as modified does not teach that it is ambient cooling, Stone teaches that the after cooler after compression is an ambient cooler which allows cooling without the need for compression (Paragraph 17). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have based on the teaching of Stone provided the water or air coolers of Minta as an ambient cooler so that cooling could be achieved without the need for compression of the refrigerant which would provide an energy savings. 

With respect to claim 29, Minta an expander configured to expand the sub-cooled gas stream to produce an expanded, sub-cooled gas stream 
a separation tank to which the expanded, sub-cooled gas stream is directed to (the sub-cooled stream passes to turbine 85 and then to surge tank 80 forming flash stream 16 and LNG, paragraph 39).

With respect to claim 30, Minta does not teach wherein the heat transfer duty within the second heat exchanger zone is less than the heat transfer duty within the first heat exchanger zone; however, as modified, the first heat exchanger zone can be considered heat exchangers 57-59, which produce a temperature drop, based on what is shown in Figure 4, Table of for example 200 degrees, compared to a temperature drop of only 136 degrees in heat exchanger zone 2 which is just the heat exchanger 56.  Thus it can be considered obvious to a person having ordinary skill in the art at the time the invention was filed with the first heat exchanger zone being heat exchangers 57-59 and the second heat exchanger zone being heat exchanger 56 that the heat transfer duty would be higher for the first heat exchanger zone than the second heat exchanger zone as the second heat exchanger zone is only used for pre-cooling while the first heat exchanger zone dramatically lowers the temperature to a cryogenic temperature and then provides liquefaction, and thus the amount of heat transfer duty would be larger as it requires a significantly larger temperature difference.

Under a second interpretation, the amount of heat transfer duty required can be considered a result effective variable, based on the amount of temperature drop required in said heat exchangers.  As such the heat transfer duty is merely a result effective variable, the general conditions of which have been recognized by the prior art.   Specifically as shown by Minta, the amount of heat required for each exchanger can be optimized to provide the necessary heat transfer and overall temperature drop.  Since the general conditions of having heat exchangers zones with different temperature drops have been recognized by Minta it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05.
	


With respect to claim 31, Minta does not teach wherein the heat transfer duty within the second heat exchanger zone is less than the heat transfer duty within the first heat exchanger zone; however, as modified, the first heat exchanger zone can be considered heat exchangers 57-59, which produce a temperature drop, based on what is shown in Figure 4, Table of for example 200 degrees, compared to a temperature drop of only 136 degrees in heat exchanger zone 2 which is just the heat exchanger 56.  Thus it can be considered obvious to a person having ordinary skill in the art at the time the invention was filed with the first heat exchanger zone being heat exchangers 57-59 and the second heat exchanger zone being heat exchanger 56 that the heat transfer duty would be higher for the first heat exchanger zone than the second heat exchanger zone as the second heat exchanger zone is only used for pre-cooling while the first heat exchanger zone dramatically lowers the temperature to a cryogenic temperature and then provides liquefaction, and thus the amount of heat transfer duty would be larger as it requires a significantly larger temperature difference.

Under a second interpretation, the amount of heat transfer duty required can be considered a result effective variable, based on the amount of temperature drop required in said heat exchangers.  As such the heat transfer duty is merely a result effective variable, the general conditions of which have been recognized by the prior art.   Specifically as shown by Minta, the amount of heat required for each exchanger can be optimized to provide the necessary heat transfer and overall temperature drop.  Since the general conditions of having heat exchangers zones with different temperature drops have been recognized by Minta it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05.


Claim 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minta/Stone/Bowen/Dubar/Darde and further in view of Baxter (US PG pub 20130139543), hereinafter refereed to as Baxter.


With respect to claim 32, Minta as modified does not teach wherein the first heat exchanger zone comprise at least two heat exchanger.
Baxter teaches that pre-cooling can be achieved by one or more heat exchangers (Paragraph 66).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Baxter had the second heat exchanger zone of Minta as modified (which is the pre-cooling section) to have contained two heat exchanger based on the teaching of Baxter as it is known to use multiple heat exchangers for pre-cooling and  the court (MPEP 2144.04) held that mere duplication of parts has no patentable significance unless a new and unexpected result is produce whereby using a single or multiple heat exchanger (two in this case) is known based on the configuration and sizing of the system available as well as cost considerations and as such using two instead of one would be obvious.

With respect to claim 33, Minta as modified does not teach wherein the first heat exchanger zone comprise at least two heat exchanger.
Baxter teaches that pre-cooling can be achieved by one or more heat exchangers (Paragraph 66).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Baxter had the second heat exchanger zone of Minta as modified (which is the pre-cooling section) to have contained two heat exchanger based on the teaching of Baxter as it is known to use multiple heat exchangers for pre-cooling and the court (MPEP 2144.04) held that mere duplication of parts has no patentable significance unless a new and unexpected result is produce whereby using a single or multiple heat exchanger (two in this case) is known based on the configuration and sizing of the system available as well as cost considerations and as such using two instead of one would be obvious.

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection which shows that the claims are obvious of the prior art, specifically the addition of Darde shows the amended portion of the claims to be obvious for the limitations that are lacking in the previously applied prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.